DETAILED ACTION
Summary
	This is an Allowability Notice final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 19 April 2022 for the application filed 28 January 2019. Claims 1-3 and 5-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/623,059 filed 29 January 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among different species, as set forth in the Office action mailed on 15 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, i.e., stationary phases having superficially porous structure and phenyl moieties. Specifically, the restriction requirement of Species C among different stationary phase surface chemistries: C1, polymeric polystyrene divinyl benzene; C2, organosilica bonded with phenyl moieties; and C3, silica bonded with phenyl moieties, is partially withdrawn. Claim 7, directed to stationary phase with an organosilica stationary phase bonded with phenyl moieties, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 6 and 8, directed to other Species restrictions (Species B1 for Claim 6 and Species C1 for Claim 8) are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with DEBORAH VERNON on 22 April 2022.
The application has been amended as follows: 
Amend Claims 5 and 7 to claim dependency from Claim 1, not Claim 4: “The method of claim 1 
cancel Claims 6 and 8.

Allowable Subject Matter
Claims 1-3, 5, 7, and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed inventive method is directed to a method of chromatographically separating an analyte from a sample, presumably for resolving proteins, peptides, glycans, and other similar biomolecules in preparation for mass spectrometry analysis, using a mobile phase comprising a difluoroacetic acid (DFA) additive having minimal (i.e., less than 100 ppb) metal impurity and a stationary phase with a phenyl-based surface chemistry.
The closest prior art of record, KIRKLAND discloses the use of DFA mobile phase for separating proteins in liquid chromatography/mass spectrometry (LC/MS) applications, and evidentiary support from MAK indicates the need to have highly pure solvents and reagents, specifically low metal impurities. Even further, other prior art (i.e., BELL and LAUBER et al. US PGPub 2015/0316515 A1) suggest the use of stationary phases comprising phenyl-based functional moieties for the selective capture of desired analytes. However, Applicant has shown that the combined use of phenyl-bonded superficially porous stationary phases and highly purified DFA provides advantages and unexpected results of higher resolution and selectivity and reduced dependence on separation temperature and ion pairing (p0118-0120 of disclosure).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777